5 Ill. App. 2d 583 (1955)
126 N.E.2d 389
Edward Berkson, Administrator of Estate of Marvin W. Berkson, Deceased, Appellant,
v.
Fremont A. Chandler, Appellee.
Gen. No. 46,508.
Illinois Appellate Court  First District, First Division.
April 18, 1955.
Rehearing denied May 18, 1955.
Released for publication May 23, 1955.
Andalman & Andalman, and Lester E. Williams, for appellant.
Sidney D. Missner, of counsel.
Kirkland, Fleming, Green, Martin & Ellis, for appellee.
Charles M. Rush, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Affirmed.
Not to be published in full.